DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 29, 2022 in which claims 1-15 are presented for examination. 

Election/Restrictions
Applicant's election with traverse of Species A sub-species A14 in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that any species (subspecies A15) shown in figures 14A-15B, 16A-16H should be considered, since they are related and more efficiently considered in a single application.  This is not found persuasive because the application contains a number of inventions that are patentably distinct from one another, in which the elected species possesses different structural elements that are not required in the non-elected species, further differentiating the inventions and prior art that may be applicable to one species might not be applicable to another.  
Accordingly, no claims have are withdrawn from further consideration as being drawn to the non-elected inventions, since it appears that claims 1-15 as presented read on the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (2012/0167284).
Regarding claim 1, Yeung teaches, A protective hat (310, figures 3A and 3B), comprising: a fabric covering having at least first, second and third enclosures formed between layers of material, at least one of the layers of materials providing an exterior surface for the protective hat; a first force absorbing member provided internal to the first enclosure within the fabric covering; a second force absorbing member provided internal to the second enclosure within the fabric covering; and a third force absorbing member provided internal to the third enclosure within the fabric covering (“the hat 310 may be construed to fully enclose the thin force absorbing member 302, 304, 306, 308, thus concealing the thin force absorbing member 302, 304, 306, 308 from view”, [0043], “FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310.”, [0050], therefore, 310 comprises: 312/314 having at least first, second and third enclosures formed between layers of material, 314 providing an exterior surface for 310; 302 provided internal to the first enclosure within 310; 306 provided internal to the second enclosure within 302; and 304 provided internal to the third enclosure within 310, figures 3A and 3B), wherein each of the force absorbing members comprises polyurethane foam and has a thickness of approximately 1 to 5 mm (“The thin force absorbing member 302, 304, 306, 308 may be any material such as…polyurethane foam”, [0046], “the thin force absorbing member 302, 304, 306, 308 may have a thickness of approximately 1 to 5 mm”, [0045], therefore, each of the force absorbing members (302/306/304) comprises polyurethane foam and has a thickness of approximately 1 to 5 mm), wherein the first, second and third force absorbing members are concealed by the fabric covering (wherein 302, 306 and 304 are concealed by 312/314, [0043], [0048], [0050], figures 3A and 3B), and wherein the first, second and third force absorbing members combine to provide impact force protection to a wearer of the protective hat (wherein 302, 306 and 304 combine to provide impact force protection to a wearer of the protective hat, “any number, size or assembly may be utilized in the construction of the thin force absorbing member 302, 304, 306, 308, so long as the thin force absorbing member adequately protect the user's head from injuries caused by falls against hard objects.”, [0044]).

Regarding claim 2, Yeung teaches, wherein the first, second and third force absorbing members are positioned at distinct locations about the protective hat (“Any number, size or assembly may be utilized in the construction of the thin force absorbing member 302, 304, 306, 308, so long as the thin force absorbing member adequately protect the user's head from injuries caused by falls against hard objects. In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], therefore, as shown in figures 3A and 3B, 302, 306 and 304 are positioned at distinct locations about 310).
Regarding claim 3, Yeung teaches, wherein the fabric covering secures the first force absorbing member internal to the first enclosure, secures the second force absorbing member internal to the second enclosure, and secures the third force absorbing member internal to the third enclosure (“FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310. The at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 300 via any known securing method such as by sewing, the use of adhesives, snaps, hook and loop fasteners, screws, and the like”, [0050], therefore, 312/314 secures 302 internal  absorbing member internal to the first enclosure, secures 306 internal to the second enclosure, and secures 304 internal to the third enclosure, figures 3A and 3B).
Regarding claim 8, Yeung teaches, A protective hat (310, figures 3A and 3B), comprising: a fabric covering having layers of material at least one of the layers of materials providing an exterior surface for the protective hat; and a plurality of force absorbing materials being positioned at distinct locations about the protective hat and being secured relative to the protective hat where positioned (“the hat 310 may be construed to fully enclose the thin force absorbing member 302, 304, 306, 308, thus concealing the thin force absorbing member 302, 304, 306, 308 from view”, [0043], “FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310. The at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 300 via any known securing method such as by sewing, the use of adhesives, snaps, hook and loop fasteners, screws, and the like.”, [0050], “Any number, size or assembly may be utilized in the construction of the thin force absorbing member 302, 304, 306, 308, so long as the thin force absorbing member adequately protect the user's head from injuries caused by falls against hard objects. In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], therefore, 310 comprises: 312/314 having layers of material 314 (at least one of the layers of materials) providing an exterior surface for 310; and 302/304/306 being positioned at distinct locations about 310 and being secured relative to 310 where positioned, figures 3A and 3B), wherein each of the force absorbing members comprises polyurethane foam and has a thickness of approximately 1 to 5 mm (“The thin force absorbing member 302, 304, 306, 308 may be any material such as…polyurethane foam”, [0046], “the thin force absorbing member 302, 304, 306, 308 may have a thickness of approximately 1 to 5 mm”, [0045], therefore, 302/306/304 each comprise polyurethane foam and has a thickness of approximately 1 to 5 mm).

Regarding claim 9, Yeung teaches, wherein the plurality of force absorbing materials comprise: a first force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a first position; a second force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a second position; and a third force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a third position (“the hat 310 may be construed to fully enclose the thin force absorbing member 302, 304, 306, 308, thus concealing the thin force absorbing member 302, 304, 306, 308 from view”, [0043], “FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310. The at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 300 via any known securing method such as by sewing, the use of adhesives, snaps, hook and loop fasteners, screws, and the like.”, [0050], “Any number, size or assembly may be utilized in the construction of the thin force absorbing member 302, 304, 306, 308, so long as the thin force absorbing member adequately protect the user's head from injuries caused by falls against hard objects. In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], therefore, 302/304/306 comprise: 302 provided internal to 312/314 and secured relative to 310 at a first position; 306 provided internal to 312/314 and secured relative to 310 at a second position; and 304 provided internal to 312/314 and secured relative to 310 at a third position).

Regarding claim 14, Yeung teaches, wherein the first, second and third force absorbing members are concealed by the fabric covering (“the hat 310 may be construed to fully enclose the thin force absorbing member 302, 304, 306, 308, thus concealing the thin force absorbing member 302, 304, 306, 308 from view”, [0043], “FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310. The at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 300 via any known securing method such as by sewing, the use of adhesives, snaps, hook and loop fasteners, screws, and the like.”, [0050], therefore, 302, 306 and 304 are concealed by 312/314, figures 3A and 3B).

Regarding claim 15, Yeung teaches, wherein the first, second and third force absorbing members combine to provide impact force protection to a wearer of the protective hat (“Any number, size or assembly may be utilized in the construction of the thin force absorbing member 302, 304, 306, 308, so long as the thin force absorbing member adequately protect the user's head from injuries caused by falls against hard objects. In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], therefore, 302, 306 and 304 combine to provide impact force protection to a wearer of 310).

Claims 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Conner (2014/0237706).
Regarding claim 8, O’Conner teaches, A protective hat (100, figure 6), comprising: a fabric covering having layers of material at least one of the layers of materials providing an exterior surface for the protective hat; and a plurality of force absorbing materials being positioned at distinct locations about the protective hat and being secured relative to the protective hat where positioned (“FIG. 1 depicts a cap 100. The cap 100 can comprise a casing 102. The casing 102 can be comprised of a flexible and/or stretchable material.”, [0018], “the pockets 106 can be integrated with the casing 102. By way of a non-limiting example, the casing 102 can comprise two layers that can be sewn or otherwise fixed together to form one or more pockets 106 between the two layers, as shown in the cross section depicted in FIG. 4”, [0021], “The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, 100 comprises 102 having layers of material at least one of the layers of materials providing an exterior surface for 100; and a plurality of 110a/110b being positioned at distinct locations about 100 and being secured relative to 100 where positioned, figure 6, see also [0022]), wherein each of the force absorbing members comprises polyurethane foam and has a thickness of approximately 1 to 5 mm (“In some embodiments, the pads 110 can be comprised of memory foam or any other type of low-resilience polyurethane form”, [0024], “By way of a non-limiting example, a user can choose to remove a 0.25 inch thick pad 110 from a pocket 106, and replace it with a 0.75 inch thick pad 110”, [0028], therefore, each 110a/110b comprises polyurethane foam and has a thickness of approximately 1 to 5 mm, Examiner notes: .25 inches is 6.35 mm, 6.35 mm is approximately 5 mm as claimed, and therefore meets the claimed range).
Regarding claim 9, O’Conner teaches, wherein the plurality of force absorbing materials comprise: a first force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a first position; a second force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a second position; and a third force absorbing member provided internal to the layers of material of the fabric covering and secured relative to the protective hat at a third position (“the pockets 106 can be integrated with the casing 102. By way of a non-limiting example, the casing 102 can comprise two layers that can be sewn or otherwise fixed together to form one or more pockets 106 between the two layers, as shown in the cross section depicted in FIG. 4”, [0021], “The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, 110a/110b comprise: a first 110b provided internal to 102 and secured relative to 100 at a first position (position of a first 106b); a second 110b provided internal to 102 and secured relative to 100 at a second position (position of a second 106b); and 110a provided internal to 102 covering and secured relative to 100 at a third position (position of 106a), figure 6).

Regarding claim 10, O’Conner teaches, wherein the first position is located a first side portion of the protective hat, and the second position is located at a second side portion of the protective hat (“The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first position (position of the first 106b) is located a first side portion of 100, and the second position (position of the second 106b) is located at a second side portion of 100).

Regarding claim 11, O’Conner teaches, wherein the third position is located a front, top and/or rear portion of the protective hat (“FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn”, [0026], therefore, the third position (position of 106a) is located a front, top and/or rear portion of 100, figure 6).

Regarding claim 14, O’Conner teaches, wherein the first, second and third force absorbing members are concealed by the fabric covering (“FIG. 1 depicts a cap 100. The cap 100 can comprise a casing 102. The casing 102 can be comprised of a flexible and/or stretchable material.”, [0018], “the pockets 106 can be integrated with the casing 102. By way of a non-limiting example, the casing 102 can comprise two layers that can be sewn or otherwise fixed together to form one or more pockets 106 between the two layers, as shown in the cross section depicted in FIG. 4”, [0021], “The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first 110b, second 110b and 110a are concealed by 102, figure 6).

Regarding claim 15, O’Conner teaches, wherein the first, second and third force absorbing members combine to provide impact force protection to a wearer of the protective hat (“The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first 110b, second 110b and 110a combine to provide impact force protection to a wearer of 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (2012/0167284) in view of O’Conner (2014/0237706). 
Regarding claim 4, Yeung teaches, wherein the first enclosure is positioned at a first side of the protective hat, the second enclosure is positioned at a second side of the protective hat, and the third enclosure is positioned at a front, top and/or rear of the protective hat (wherein the first enclosure (for 302) appears to be positioned at an first side of 310, the second enclosure (for 306) appears to be positioned at a second side of 310, and the third enclosure (for 304) appears to be positioned at a front of 310, “In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], figures 3A and 3B).
While Yeung discloses 302/306/304 as being “positioned such that they cover multiple portions of the hat 310”, Yeung fails to explicitly teach, the third enclosure is positioned at a front, top and/or rear of the protective hat.
O’Conner, a protective hat with force absorbing members within respective enclosures, Abstract, teaches, wherein the first enclosure is positioned at a first side of the protective hat, the second enclosure is positioned at a second side of the protective hat, and the third enclosure is positioned at a front, top and/or rear of the protective hat (“The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… In other embodiments, one or more pockets 106 can be positioned such that pads 110 inserted into the pockets 106 can protect different areas of a wearer's head when the cap 100 is worn. By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first 106b is positioned at a first side of 100, the second 106b is positioned at a second side of 100, and 106a is positioned at a front, top and/or rear of 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first, second and third enclosures of Yeung at a first side, a second side of the protective hat, and at a front, top and/or rear of the protective hat as taught by O’Conner in order to provide the user with protection in which “center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn”, [0026] and “side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026].

Regarding claim 10, Yeung teaches, wherein the first position is located a first side portion of the protective hat, and the second position is located at a second side portion of the protective hat (“In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], figures 3A and 3B, therefore, the first position (for 302) appears to be located a first side portion of 310, and the second position (for 306) appears to be located at a second side portion of 310, figures 3A and 3B).
While Yeung discloses 302/306/304 as being “positioned such that they cover multiple portions of the hat 310”, Yeung fails to teach, wherein the first position is located a first side portion of the protective hat, and the second position is located at a second side portion of the protective hat.
O’Conner, a protective hat with force absorbing members within respective enclosures, Abstract, teaches, wherein the first position is located a first side portion of the protective hat, and the second position is located at a second side portion of the protective hat (“The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… In other embodiments, one or more pockets 106 can be positioned such that pads 110 inserted into the pockets 106 can protect different areas of a wearer's head when the cap 100 is worn. By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first position (position of the first 106b) is located a first side portion of 100, and the second position (position of the second 106b) is located at a second side portion of 100, figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first position and the second position of Yeung at a first side portion and a second side portion of the protective hat, respectively, as taught by O’Conner in order to provide the user with protection in which “side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026].

Regarding claim 11, Yeung teaches, wherein the third position (the third position for 304, [0044], figures 3A and 3B).
While Yeung discloses 302/306/304 as being “positioned such that they cover multiple portions of the hat 310”, with 304 at a third position, Yeung fails to teach, wherein the third position is located a front, top and/or rear portion of the protective hat.
O’Conner, further teaches, wherein the third position is located a front, top and/or rear portion of the protective hat (“FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn”, [0026], therefore, the third position (position of 106a) is located a front, top and/or rear portion of 100, figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third position of Yeung at a front, top and/or rear portion of the protective hat, as taught by O’Conner in order to “protect the top, front, and back of a wearer's head when the cap 100 is worn”, [0026].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (2012/0167284) in view of Rogers (2015/0113706).
Regarding claim 5, Yeung teaches, the protective hat (310) and a rear portion of the protective hat (310 has a rear portion, figures 3A and 3B).
Yeung fails to teach, wherein the protective hat comprises an elastic member provided at only a rear portion of the protective hat.
Rogers, a hat, Abstract, teaches, wherein the protective hat comprises an elastic member provided at only a rear portion of the protective hat (“According to one embodiment of the present invention, the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head.”, [0040], therefore, 10 comprises 14 provided at only a rear portion of 10, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear portion of Yeung with an elastic member as taught by Rogers in order to provide “an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”, [0040].

Regarding claim 13, Yeung teaches, wherein the protective hat comprises a rear portion and a bottom edge of the rear portion (310 comprises a rear portion and a bottom edge of the rear portion, figures 3A and 3B).
Yeung fails to teach, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening.
Rogers, a hat, Abstract, teaches, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening (“According to one embodiment of the present invention, the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head.”, [0040], therefore, 10 comprises 15 and an annotated channel opening, 15 and the annotated channel opening being in the rear portion of 10, and the annotated channel opening extending from a bottom edge of the rear portion upward to 15, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear portion of Yeung with a slotted opening and a channel opening as taught by Rogers in order to provide the user a slotted opening and channel opening with “an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”, [0040] that also “coincides with the departure point of the wearer's hair. This opening 15 is sized and positioned such that the wearer's hair can be threaded through the opening without degrading the fit and appearance of the hat”, [0040].

Claim 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (2012/0167284) in view of O’Conner (2014/0237706) in view of Rogers (2015/0113706).
Regarding claim 6, Yeung teaches, wherein the fabric covering secures the first force absorbing member internal to the first enclosure, secures the second force absorbing member internal to the second enclosure, and secures the third force absorbing member internal to the third enclosure (“the hat 310 may be construed to fully enclose the thin force absorbing member 302, 304, 306, 308, thus concealing the thin force absorbing member 302, 304, 306, 308 from view”, [0043], “FIG. 3B illustrates a protective hat 300 according to one embodiment. As illustrated in FIG. 3B, each plurality of individual thin force absorbing member 302, 304, 306, 308 may be separately secured to the fabric covering”, [0048], “the at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 310. The at least one thin force absorbing member 302, 304, 306, 308 may be coupled between the inner surface 312 and the outer surface 314 of the hat 300 via any known securing method such as by sewing, the use of adhesives, snaps, hook and loop fasteners, screws, and the like.”, [0050], therefore, the 312/314 secures 302 internal to the first enclosure, secures 306 internal to the second enclosure, and secures 304 to the third enclosure, figures 3A and 3B), wherein the first enclosure is positioned at a first side portion of the protective hat, the second enclosure is positioned at a second side portion of the protective hat (“In one embodiment, the plurality of the thin force absorbing member 302, 304, 306, 308 may be positioned such that they cover multiple portions of the hat 310”, [0044], therefore, the first enclosure (for 302) appears to be positioned at a first side of 310, the second enclosure (for 306) appears to be positioned at a second side of 310, figures 3A and 3B), and wherein the protective hat comprises the rear portion and a bottom edge of the rear portion (310 comprises a rear portion and a bottom edge of the rear portion, figures 3A and 3B).
While Yeung discloses 302/306/304 as being “positioned such that they cover multiple portions of the hat 310”, Yeung fails to teach, wherein the first enclosure is positioned at a first side portion of the protective hat, the second enclosure is positioned at a second side portion of the protective hat, and the third enclosure is positioned at a front, top and rear portion of the protective hat, and wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening.
O’Conner, a protective hat with force absorbing members within respective enclosures, Abstract, teaches, wherein the first enclosure is positioned at a first side portion of the protective hat, the second enclosure is positioned at a second side portion of the protective hat, and the third enclosure is positioned at a front, top and rear portion of the protective hat (“The cap 100 can have any desired number of pockets 106 filled with pads 110, in any desired configuration… In other embodiments, one or more pockets 106 can be positioned such that pads 110 inserted into the pockets 106 can protect different areas of a wearer's head when the cap 100 is worn. By way of a non-limiting example, FIG. 6 depicts an embodiment of the cap 100 in which a center pocket 106a extends along the top of the cap 100 from the front of the cap 100 to the back of the cap 100. One or more corresponding center pads 110a can be inserted into the center pocket 106a at an open end of the center pocket 106a, such that the center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn. The cap 100 can also comprise one or more side pockets 106b on one or more sides of the cap 100, such that side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026], therefore, the first 106b is positioned at a first side portion of 100, the second 106b is positioned at a second side portion of 100, and 106a is positioned at a front, top and rear portion of 100, figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first, second and third enclosures of Yeung at a first side, a second side of the protective hat, and at a front, top and rear of the protective hat as taught by O’Conner in order to to provide the user with protection in which “center pads 110a can protect the top, front, and back of a wearer's head when the cap 100 is worn”, [0026] and “side pads 110b can be inserted into the side pockets 106b to provide protection to the sides of a wearer's head when the cap 100 is worn”, [0026].
The combined references fail to teach, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening.
Rogers, a hat, Abstract, teaches, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening (“According to one embodiment of the present invention, the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head.”, [0040], therefore, 10 comprises 15 and an annotated channel opening, 15 and the annotated channel opening being in the rear portion of 10, and the annotated channel opening extending from a bottom edge of the rear portion upward to 15, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear portion of Yeung with a slotted opening and a channel opening as taught by Rogers in order to provide the user a slotted opening and channel opening with “an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”, [0040] that also “coincides with the departure point of the wearer's hair. This opening 15 is sized and positioned such that the wearer's hair can be threaded through the opening without degrading the fit and appearance of the hat”, [0040].

Regarding claim 7, the combined references teach, wherein the protective hat comprises an elastic member provided at the rear portion of the protective hat (as combined above as taught by Rogers, 310 of Yeung comprises 14 of Rogers at the rear portion of 310, see Rogers [0040], “the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”).

Regarding claim 12, the combined references teach, the protective hat (Yeung, 310) and a rear portion of the protective hat (Yeung, 310 has a rear portion, figures 3A and 3B).
The combined references fail to teach, wherein the protective hat comprises an elastic member provided at only a rear portion of the protective hat.
Rogers, a hat, Abstract, teaches, wherein the protective hat comprises an elastic member provided at only a rear portion of the protective hat (“According to one embodiment of the present invention, the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head.”, [0040], therefore, 10 comprises 14 provided at only a rear portion of 10, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear portion of Yeung with an elastic member as taught by Rogers in order to provide “an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”, [0040].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Conner (2014/0237706) in view of Rogers (2015/0113706).
Regarding claim 13, O’Conner teaches, wherein the protective hat comprises a rear portion and a bottom edge of the rear portion (100 comprises a rear portion and a bottom edge of the rear portion, [0026], figure 6).
O’Conner fails to teach, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening.
Rogers, a hat, Abstract, teaches, wherein the protective hat comprises a slotted opening and a channel opening, the slotted opening and the channel opening being in the rear portion of the protective hat, and the channel opening extending from a bottom edge of the rear portion upward to the slotted opening (“According to one embodiment of the present invention, the rear of the hat 10 comprises an upside-down U-shaped opening 15 in the domed crown 11. The opening 15 rises from the bottom edge 20 toward the peak 21 of the hat 10 and is partially closed by a band 14 that rises from the bottom edge 20 toward the peak 21 of the hat 10. In one preferred embodiment the band is made from an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head.”, [0040], therefore, 10 comprises 15 and an annotated channel opening, 15 and the annotated channel opening being in the rear portion of 10, and the annotated channel opening extending from a bottom edge of the rear portion upward to 15, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear portion of O’Conner with a slotted opening and a channel opening as taught by Rogers in order to provide the user a slotted opening and channel opening with “an elastic material that allows for easy adjustment of the hat to properly fit the wearer's head”, [0040] that also “coincides with the departure point of the wearer's hair. This opening 15 is sized and positioned such that the wearer's hair can be threaded through the opening without degrading the fit and appearance of the hat”, [0040].





    PNG
    media_image1.png
    510
    589
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. D813500 by Kristjansdottir discloses a protective cap with first and second side impact absorbing members and a third center impact absorbing member.
2. 2015/0020295 by Olivares Velasco discloses a protective cap with a fabric covering concealing first, second and third impact absorbing members positioned at distinct locations.
3. 6,493,881 by Picotte discloses a protective cap with a fabric covering concealing first, second and third impact absorbing members positioned at distinct locations.
4. 5,535,454 by Ryan discloses a protective hat with a slot and channel opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732